DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3, 4,  6, and 7 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…selectively reducing an intensity of a portion of the thermal radiation that is directed to the rear side of the semiconductor wafer such that first partial regions at an edge of the semiconductor wafer are heated with the reduced intensity as compared to adjacent second partial regions, wherein the first partial regions have a characteristic greater growth rate of the epitaxial layer as compared to the adjacent second partial regions under a uniform temperature of the semiconductor wafer as a result of an orientation of the monocrystalline material. and wherein a ring that is held by susceptor carrying arms is arranged below the susceptor, the ring having inwardly facing projections, the projections each comprising a web and a ring segment, wherein the ring segment consists of a material having a low transmittance in an infrared (IR) range of the spectrum and has a width in a circumferential direction which, expressed as an aperture angle  is not less than 15° and not more than 25°…” in combination with the remaining limitations. 

Regarding claim 3, the prior art fails to anticipate or render obvious the claimed invention including “…a ring that is held by the susceptor carrying arms and has inwardly facing projections that are configured to selectively reduce an intensity of thermal radiation passing through them, and wherein the projections each comprise a web and a ring segment, and the ring segment consists of a material having a low transmittance in the infrared (IR) range of the spectrum and has a width in a circumferential direction which, expressed as an aperture angle  is not less than 15° and not more than 25°…” in combination with the remaining limitations. Claims 4, 6 and 7 are dependent upon claim 3 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899